Citation Nr: 1029103	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-26 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for right knee strain, 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee strain, 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for left shoulder strain, 
evaluated as 10 percent disabling from October 20, 2004, to 
December 14, 2009.

4.  Entitlement to an increased rating for left shoulder strain, 
evaluated as 20 percent from December 14, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to 
August 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified before a decision review officer (DRO) at a 
hearing in September 2005, and before the undersigned at a 
hearing in September 2008.  Transcripts of both hearings are of 
record.

The case was remanded by the Board in December 2008 to obtain 
additional VA treatment records and to afford the Veteran a VA 
examination.  A review of the record indicates that the Board's 
directives have been substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant will generally be presumed to be seeking 
the maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded, or until the veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  In 
this case, the Veteran was awarded increased evaluations of 10 
percent for his service-connected bilateral knee disabilities; 
and increased ratings of 10 percent prior to December 14, 2009, 
and 20 percent from December 14, 2009, for his service-connected 
left shoulder disability, effective from October 20, 2004, the 
date the Veteran's claim was received (March 2010 rating 
decision).  The Veteran has not suggested that these increased 
evaluations would satisfy his appeal for higher evaluations of 
his bilateral knee and left shoulder disabilities.  Nor has he or 
his representative otherwise suggested that the maximum rating 
available for those disabilities is not being sought.  Therefore 
the Board concludes that the issues of entitlement to higher 
ratings for bilateral knee and left shoulder disabilities remain 
before the Board.  Because the left shoulder evaluation was 
increased during the course of the appeal, the Board must now 
consider the Veteran's "staged" ratings.  See Hart v. Mansfield, 
21 Vet. App 505 (2007) (staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings).


FINDINGS OF FACT

1.  The Veteran's service-connected right knee strain is 
manifested by disability tantamount to limitation of flexion to 
120 degrees and normal extension to zero degrees.

2.  The Veteran's service-connected left knee strain is 
manifested by disability tantamount to limitation of flexion to 
120 degrees and normal extension to zero degrees.

3.  Prior to December 14, 2009, the Veteran's service-connected 
left shoulder strain was manifested by disability tantamount to 
limitation of motion to shoulder level with abduction limited to 
80-90 degrees.

4.  From December 14, 2009, the Veteran's service-connected left 
shoulder strain is manifested by disability tantamount to 
limitation of motion to shoulder level.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for right knee strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5024, 5260, 5261 (2009).

2.  The criteria for an increased rating for left knee strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5024, 5260, 5261 (2009).

3.  The criteria for a 20 rating for left shoulder strain for the 
period of October 20, 2004, to December 14, 2009, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201 (2009).

4.  The criteria for an increased rating for left shoulder strain 
from December 14, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in November 2004, 
before the AOJ's initial adjudication of the claims, and again in 
December 2005 and January 2009.  But see Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Correspondence dated in March 2006 and January 2009 included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The RO also provided a statement of the case (SOC) 
and supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text of 
the relevant portions of the VA regulations.

The Veteran was notified in correspondence dated in March 2006 
and January 2009 that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Although the complete notice was not provided until after the RO 
initially adjudicated the Veteran's increased rating claims, the 
claims were properly re-adjudicated in November 2007 and March 
2010, which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claims.  VA has no duty to inform or assist 
that was unmet.

VA opinions with respect to the issues on appeal were obtained in 
February 2005 and December 2009.  38 U.S.C.A. § 3.159(c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA examinations 
obtained in this case are adequate, as they consider the 
statements of the appellant, provide the medical information 
necessary to apply the appropriate rating criteria, and provide 
explanations for opinions stated.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the rating question issues 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Merits of the Claims

The Veteran contends that his service-connected bilateral knee 
and left shoulder disabilities are more disabling than they are 
currently rated.  He contends that his limited motion and pain 
should entitle him to increased ratings.

Law

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the background discussion below, the 
effects of pain on use, functional loss, and incoordination were 
taken into account in assessing the range of motion of the 
Veteran's service-connected joint disabilities.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 
505 (2007).  With regards to the Veteran's left shoulder strain, 
the Board will evaluate that disability as it was staged by the 
RO; that is, from the date the claim was received to December 14, 
2009, and from December 14, 2009, when the rating was increased 
by the RO. 

Bilateral Knee Strains

The Veteran is service-connected for a right knee strain and left 
knee strain.  The Board observes that a knee strain is not a 
disability listing in the Schedule for Rating Disabilities.  
Where the particular disability for which the veteran has been 
service connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions affected, 
but also the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  Accordingly, the RO has 
rated the Veteran's bilateral knee disabilities under 38 C.F.R. § 
4.71a, Diagnostic Code 5024, tenosynovitis.  Diagnostic Code 5024 
in turn calls for the disability to be rated on limitation of 
motion of the affected parts, as degenerative arthritis.   38 
C.F.R. § 4.71a,  Diagnostic Code 5024 (2009).

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, the disability is to be rated as follows: 
with x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent; with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Range of motion of the knees is evaluated under Diagnostic Code 
5260, limitation of flexion and Diagnostic Code 5261, limitation 
of extension.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 
10 percent rating is for application when flexion is limited to 
45 degrees.  A 20 percent rating is for application when flexion 
is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2009).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is for application when extension is limited to 10 
degrees.  A 20 percent application is for application when 
extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

Normal range of motion of the knee is 140 degrees of flexion and 
zero degrees of extension.  38 C.F.R. § 4.71a, Plate II (2009).

The Veteran was afforded a VA examination in February 2005.  The 
Veteran reported pain, weakness, stiffness, and soreness.  
Repetitive use and weather changes caused an increased in aching, 
pain, soreness and tenderness, but no other specific flare-ups 
were noted.  No surgery, no cane, and no brace were noted.  No 
subluxation and no constitutional symptoms were noted.  He was 
able to perform daily activities and work.  Physical examination 
of the right knee showed some pain and tenderness.  He had mild 
pain with active and passive motion and without resistance.  
Motion was from zero degrees to 140 degrees of flexion repeated 
with no change.  There was no effusion, no guarding and no 
ankylosis.  The knee was stable to medial and lateral, anterior 
and posterior testing.  He had a negative McMurray's.  
Examination of the left knee showed range of motion from zero 
degrees to 140 degrees of flexion with mild pain at the extremes 
of motion repeated with no change.  There was no ankylosis and 
guarding.  There was no joint line pain or crepitation.  The knee 
was stable to medial and lateral, anterior and posterior testing.  
McMurray's was negative.  

Of record are numerous VA treatment records dated through 
September 2009 showing continuing treatment for the Veteran's 
knees.  He had repeated complaints of pain and received physical 
therapy.  His flexion was not shown to be worse than to 120 
degrees, and his extension was shown to be to zero degrees.  A 
treatment record dated in April 2005 shows that the Veteran had a 
patellar grind and a mild J-sign.  His lateral retinaculum was 
slightly tight.  He had tenderness over the patellar facet.  He 
had no joint line tenderness or any kind of effusion.  X-rays 
showed no significant changes.  A record dated in August 2005 
reveals that the Veteran reported that he continued to experience 
laxity even with the use of a knee brace.  X-rays in July 2005 
revealed minimal narrowing of the medial femoral tibial joints 
bilaterally, probably related to degenerative changes.  

A record dated in January 2007 indicates that there was no edema, 
laxity, or effusions.  A treatment record dated in March 2007 
indicates that the Veteran had significant subluxation of his 
patella.  He had positive grind test, and J-sign with patella 
motion as well.  He did not have medial or lateral joint line 
tenderness.  He did not have any evidence of meniscal or 
ligamentous pathology.  X-rays did not reveal significant 
degenerative changes.  A record dated in August 2007 reveals that 
the Veteran had positive patellar grind on both sides.  He was 
point tender over the medial patellar facets bilaterally.  There 
was no joint line tenderness.  There was no effusion and the knee 
was ligamentously stable.  

The Veteran testified at his hearings about his knees being 
unstable and weak.  He testified that he had pain and that he 
wore a brace, usually on his left knee.  He testified about 
having lateral instability and subluxation.  

The Veteran was afforded a VA examination in December 2009.  He 
reported aching pain, soreness, and tenderness.  He had some 
tiredness and fatigability.  Repetitive use up and down stairs 
bothered him.  No surgery had been done.  At times he wore braces 
on his knees.  He was able to do his normal job without 
restrictions, and his normal daily activities.  Range of motion 
in the right knee was from zero degrees to 125 degrees of 
flexion.  Range of motion in the left knee was from zero degrees 
to 120 degrees of flexion.  There was pain at the extremes of 
motion to both knees over the last 30 degrees of flexion.  
Repetitive use increased pain; no other change was noted.  Flare-
ups occurred with heavy use.  Both knees were stable.  

Here, the Veteran has been awarded 10 percent ratings for his 
right knee and left knee strains.  Based on a thorough review of 
the evidence, the Board finds that the Veteran is not entitled to 
a higher rating for either knee.  A 20 percent rating requires 
that flexion be limited to 30 degrees; or, that extension be 
limited to 20 degrees.  

In this case, the Veteran has flexion limited to, at worst, 120 
degrees.  At the December 2009 examination, the Veteran had pain 
over the last 30 degrees of flexion.  Even when taking into 
account the Veteran's pain on motion, his flexion does not 
approximate limitation to 30 degrees, which is required for a 20 
percent rating.  No limitation of extension has ever been shown.  
Additionally, x-rays have not shown significant findings.  
Therefore, a higher rating of 20 percent is not warranted at any 
time during the pendency of this appeal.  

The Board has also considered the potential application of the 
other diagnostic codes used to rate knee disabilities, but finds 
that none apply.  Diagnostic Code 5256 is for application when 
there is ankylosis of the knee, which has not been shown.  
Diagnostic Code 5257, other impairment of knee, is for 
application with  recurrent subluxation or lateral instability.  
A 10 percent rating requires that it be mild; a 20 percent rating 
requires that it be moderate.  However, although the Veteran 
reported recurrent laxity on VA outpatient treatment in August 
2005, the vast majority of the objective evidence does not show 
mild recurrent laxity.  Notably, the Veteran's knees were 
objectively shown to be stable in February 2005, January 2007, 
March 2007, August 2007, and in December 2009.  Although on VA 
outpatient treatment in March 2007, the examiner described the 
Veteran as having "significant" subluxation, that finding has 
not been repeated in any of the other medical evidence dated from 
2005 to 2009 such that it could be deemed to be "recurrent."  
Thus, the Board finds that collective evidence as a whole does 
not show that the Veteran has recurrent subluxation or lateral 
instability that is either mild or moderate such as to warrant a 
higher or even separate rating.  Therefore, an increased rating 
under Diagnostic Code 5257 is not warranted.  Diagnostic Code 
5258 does not apply as the evidence does not show dislocated 
semilunar cartilage, with frequent episodes of "locking," pain, 
and effusion into the joint.  Diagnostic Code 5259 is also 
inapplicable as the evidence does not show symptomatic removal of 
semilunar cartilage.  No impairment of the tibia and fibula has 
been shown, so Diagnostic Code 5262 is inapplicable.  Diagnostic 
Code 5263 applies to genu recurvatum., which the evidence does 
not show.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5259, 5262-
5263 (2009).

In sum, based on a review of the evidence, the Veteran is not 
entitled to a rating higher than 10 percent for either his right 
knee strain or his left knee strain under any of the diagnostic 
codes available for rating the knee.

Left Shoulder Strain

The Veteran is service-connected for a left shoulder strain.  The 
Board observes that a shoulder strain is not a disability listing 
in the Schedule for Rating Disabilities.  Where the particular 
disability for which the veteran has been service connected is 
not listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
See 38 C.F.R. §§ 4.20, 4.27.  It is not entirely clear, but 
appears from the record that the RO evaluated the Veteran's 
service-connected left shoulder strain under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 prior to December 14, 2009, and under 38 
C.F.R. § 4.71a, Diagnostic Code 5201 since December 14, 2009.  
The Veteran is right hand dominant; accordingly, ratings for the 
minor arm apply.  As noted above, under Diagnostic Code 5003, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion, to be 
combined, not added; 20 percent requires x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations.  Under 
Diagnostic Code 5201, limitation of motion of the arm, 20 percent 
ratings are warranted when motion is limited to shoulder level or 
to midway between the side and shoulder level.  A 30 percent 
rating is warranted when motion is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

The normal range of motion of the shoulder is 180 degrees of 
forward flexion; 180 degrees of abduction; 90 degrees of external 
rotation; and 90 degrees of internal rotation.  38 C.F.R. § 
4.71a, Plate I (2009).

The Veteran was afforded a VA examination in February 2005.  He 
reported pain, weakness, stiffness and soreness.  Repetitive use 
and weather changes caused an increase in aching, pain, soreness 
and tenderness, but no other specific flare-ups were noted.  He 
was able to do normal daily activities and work.  Physical 
examination revealed pain and crepitation with motion.  Active 
range of motion revealed abduction and flexion to 120 degrees; 
and internal and external rotation to 75 degrees.  Passive range 
of motion revealed abduction and flexion to 180 degrees; and 
internal and external rotation to 90 degrees with pain and 
crepitation throughout the range of motion.  Repetitive use 
caused an increase in aching, pain, soreness, tenderness and 
fatigability with no change noted on examination.  X-rays were 
negative.

Of record are numerous VA treatment records dated through 
September 2009 that show continued treatment for the Veteran's 
shoulder, including physical therapy.  The Veteran had continued 
complaints of pain and also experienced numbness down to his 
hand.  The Veteran's flexion was shown to be no worse than to 100 
degrees.  X-rays in May 2005 were essentially negative.  An MRI 
in June 2005 reveals mild tendinopathy in the supraspinatus and 
subscapularis tendons; there was no definite evidence for a tear 
of the rotator cuff.  In August 2005 the Veteran had abduction to 
80-90 degrees.  A letter from one of the Veteran's VA physicians 
dated in September 2005 indicates that the Veteran had 
significant pain and limited use of his shoulder.  He was 
medically advised to refrain from work, which required extensive 
use of his left shoulder.  A treatment record dated in November 
2005 shows that the Veteran had positive impingement with pain 
reproduction, especially with his arm above his head; he had 
abduction to 90 degrees.  

A letter from a VA physician dated in March 2006 shows that the 
Veteran had a rotator cuff injury.  He was recommended not to 
work with his arms above his shoulder level.  A private treatment 
record dated in March 2006 reveals that the Veteran had full 
passive and active arcs of motion.  He did have pain at the 
extremes of motion.  He had no crepitation, good rotator cuff and 
deltoid strength, and minimally positive impingement signs.  An 
MRI in March 2006 revealed no rotator cuff tear.  He had 
abduction to 90 degrees at that time, in addition to positive 
impingement with pain reproduction, especially above the head.  

The Veteran testified at both hearings about the inability to 
lift his left arm above his head.

The Veteran was afforded a second VA examination in December 
2009.  He reported a lot of pushing, pulling, abduction, and 
flexion issues.  He was unable to do overhead-type work.  He was 
able to do his normal job without restrictions.  He could do his 
normal daily activities.  Range of motion testing revealed 
abduction and flexion to 90 degrees; and external and internal 
rotation to 60 degrees.  There was pain throughout the range of 
motion of the left shoulder.  Repetitive use caused increased 
pain; no other change noted.  Flare-ups occurred with heavy use.  
The examiner opined that tendinitis in the left shoulder was not 
likely related to a service-connected strain, but rather a 
natural-occurring phenomenon.  

Prior to December 14, 2009

For the period prior to December 14, 2009, the Board finds that 
an increased rating of 20 percent is warranted.  As discussed 
above, VA treatment records show a limitation of abduction to 80-
90 degrees; 90 degrees is shoulder level.  See 38 C.F.R. § 4.71a, 
Plate I.  Therefore, a 20 percent rating is warranted under 
Diagnostic Code 5201 for limitation of motion to shoulder level.  

The Board also finds that a higher rating of 30 percent for 
limitation of motion is not warranted.  The evidence does not 
show motion limited to 25 degrees from the side.  The Board has 
also considered the potential application of the other diagnostic 
codes used to rate shoulder disabilities, but finds that none 
apply.  No ankylosis of the scapulohumeral articulation has been 
shown rendering Diagnostic Code 5200 inapplicable.  Since no loss 
of head of the humerus, nonunion of the humerus, fibrous union of 
the humerus, recurrent dislocation of the humerus at the 
scapulohumeral joint, or malunion of the humerus has been shown, 
Diagnostic Code 5202 is also inapplicable.  Likewise, Diagnostic 
Code 5203 is inapplicable as dislocation of the clavicle or 
scapula, nonunion of the clavicle or scapula, malunion of the 
clavicle or scapula, or impairment of function of a contiguous 
joint to the clavicle or scapula has never been shown. 

In sum, based on a review of the evidence, an increased rating of 
20 percent, but no higher, is warranted effective October 20, 
2004, the date of the Veteran's claim.  

From December 14, 2009

From December 14, 2009, the Veteran's service-connected left 
shoulder disability is rated as 20 percent disabling.  A 30 
percent rating requires that motion is limited to 25 degrees from 
the side.  The December 2009 examination did not reveal that the 
Veteran's limitation of motion of his left shoulder was limited 
to 25 degrees from the side.  Therefore, a rating higher than 20 
percent is not warranted.

The Board has also considered the potential application of the 
other diagnostic codes used to rate shoulder disabilities, but 
finds that none apply.  No ankylosis of the scapulohumeral 
articulation has been shown rendering Diagnostic Code 5200 
inapplicable.  Since no loss of head of the humerus, nonunion of 
the humerus, fibrous union of the humerus, recurrent dislocation 
of the humerus at the scapulohumeral joint, or malunion of the 
humerus has been shown, Diagnostic Code 5202 is also 
inapplicable.  Likewise, Diagnostic Code 5203 is inapplicable as 
dislocation of the clavicle or scapula, nonunion of the clavicle 
or scapula, malunion of the clavicle or scapula, or impairment of 
function of a contiguous joint to the clavicle or scapula has 
never been shown. 

In sum, based on the evidence, the Board finds that a rating 
higher than 20 percent from December 14, 2009, is not warranted.

Extraschedular Consideration

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record does 
not demonstrate that the bilateral knee and left shoulder 
disabilities have resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that the Veteran's bilateral knee and left shoulder 
disabilities have an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The Board acknowledges that the 
Veteran's inability to use his left arm above shoulder level 
causes occupational impairment.  However, the schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including his 
problems with pain and the effect on his daily life.  38 C.F.R. 
§§ 4.10, 4.40.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of this 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.







CONTINUED ON NEXT PAGE



ORDER

Entitlement to an increased rating in excess of 10 percent for 
right knee strain is denied.

Entitlement to an increased rating in excess of 10 percent for 
left knee strain is denied.

Entitlement to a 20 percent rating for left shoulder strain for 
the period of October 20, 2004, to December 13, 2009, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to an increased rating in excess of 20 percent for 
left shoulder strain from December 14, 2009, is denied.



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


